Title: 9th.
From: Adams, John Quincy
To: 


       The inferior Court, is to sit according to Law, next Tuesday, at Concord; it is said, that the same People, who stopp’d it at Worcester, are determined to join others, and proceed in the same manner at Concord. And they will probably carry their Point; for the People that are sensible, what evil Consequences must attend these disorders, yet are unwilling to use any exertions for putting a stop to them. We are now in a perfect State of Anarchy. No laws observed, and no power to Punish delinquents; if these treasonable practices, are not properly quelled, the Consequences must be fatal to the Constitution, and indeed to the Common-wealth.
       The Parts for the next exhibition, were given out this afternoon. Freeman, has the English Oration, Bridge the Latin, Adams and Cranch, a Forensic disputation, on the Question Whether inequality among the citizens be necessary, to the preservation of the Liberty of the whole?Beale, Burge, Fiske, Harris, Little, and Packard have the mathematical Parts. The President told us to be ready, by a fortnight from next Tuesday, as the Corporation might possibly meet, then.
       We had a beautiful Evening; I walk’d out with Cranch, round the Common, and on the Road till near 11.
      